                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 ISAAC YEBOAH,                                  §
                                                §
                 Petitioner,                    §
                                                §
 v.                                             §      Civil Action No. 3:18-CV-00834-L-BN
                                                §
 U.S. IMMIGRATION AND CUSTOMS                   §
 ENFORCEMENT,                                   §
                                                §
                 Respondent.                    §

                                            ORDER

       Before the court are Isaac Yeboah’s (“Petitioner”) Petition for Writ of Habeas Corpus

(Doc. 3), filed April 5, 2018; the Government’s Response (Doc. 8), filed May 16, 2018;

Petitioner’s Reply (Doc. 10), filed June 27, 2018; Petitioner’s Motion for Reconsideration (Doc.

10), filed October 23, 2018; and the Government’s Response to the Motion for Reconsideration

(Doc. 15), filed November 19, 2018. On July 6, 2018, United States Magistrate Judge David L.

Horan entered the Findings, Conclusions, and Recommendation of the United States Magistrate

Judge (Doc. 11) (“Report”), recommending that the court dismiss the petition because Petitioner

had failed to show the court that it was unlikely he would be removed to Ghana in the reasonably

foreseeable future, as required when petitioning a federal court to order the Attorney General to

remove a detained alien pursuant to a removal order.

       On October 23, 2018, Petitioner filed a Motion for Reconsideration (Doc. 10), urging the

court to reconsider his motion because he remained in I.C.E. custody, having spent ten months in

detention. On November 19, 2018, the Government submitted a response (Doc. 19) and informed

the court that Petitioner was successfully removed to Ghana on October 25, 2018. The Government

argued that, because Petitioner had been released from detention, his habeas relief was granted and

Order – Page 1
the petition rendered moot. On November 27, 2018, Magistrate Judge Horan entered the second

Findings, Conclusions, and Recommendation in this action (Doc. 17) (“Second Report”),

recommending that the court dismiss this action as moot for the reason offered by the Government

and deny Petitioner’s motion for reconsideration. No objections were made to the magistrate

judge’s findings.

       Having reviewed the record in this case, the Second Report by the magistrate judge, and

applicable law, the court determines that the findings and conclusions of the magistrate judge are

correct and accepts them as those of the court. Accordingly, the court denies Petitioner’s Motion

for Reconsideration (Doc. 12), denies Petitioner’s Petition for Writ of Habeas Corpus (Doc. 3),

and dismisses without prejudice this action as moot.

       It is so ordered this 10th day of January, 2019.



                                                    _________________________________
                                                    Sam A. Lindsay
                                                    United States District Judge




Order – Page 2
